WANAMAKER, J.
Epitomized Opinion
First Publication of this Opinion
This action was instituted in Clermont Common Pleas to enjoin the county treasurer from collecting certain assessments on lands for the payment of a road improvement. The court held that the assessments were lawful against all the lands except those not within 1 mile of either side of the improvement. On appeal, all the assessments were held to be illegal, ■and upon a re-hearing the court adhered to its former judgment and made the injunction permanent.
The case is before the Supreme Court for a review upon the merits. After the county commissioners had voted for the road improvement and had had bonds issued they undertook to increase the assessment area, which had been limited to abutting property owners, to those within 1 mile on either side of the improvement, under 1214 GC. When the amount of porperty to be assessed was enlarged, notice was given to the additional property owners included therein, but only to abutting property owners. In modifying the judgment of the Court of Appeals, the Supreme Court held:
1. These statutes must be construed in connection with other statutes dealing with the same subject matter. A reasonable construction authorizes the county commissioners to at any timle enlarge the district agreeable to the statute before an assessment is finally miade.
2. Notice to property owners along the road is not sufficient to charge notice to all property owners within the 1 mile district. But the improvement has been completed and should be paid for. There is no legal barrier *152to modify the judgment of the Court of Appeals from a permanent injunction to a temporary one remanding the cause to the Common Pleas Court, with instructions to grant the injunction for 30 days, and that within 10 days the county commissioners apply to the court for leave to give further notice to all owners within the 1 mile district, and a date be set for a hearing at which time the injunction be made permanent if the commissioners fail to give the notice. It is so ordered.
Attorneys — H. L. Nichols, Cincinnati; E. H. Spiedel and H. Britton, Pros. Atty., for Brooks et al, Bavaria; F. Davis, W. C. Bishop and C. A. Brannock, Batavia, for Maxfield.